PEEK, J.
Defendant appeals from a judgment of conviction entered following the verdict of the jury finding him guilty of a violation of section 266h of the Penal Code (pimping).
Upon defendant’s request, this court appointed counsel to represent him on appeal. Following his examination of the record and discussions with the defendant, counsel has informed the court and the defendant that he can find no legal basis sufficient to constitute a ground for appeal. Although no brief has been filed, this court, in accordance with our usual custom in such circumstances, has independently reviewed the record. It is our conclusion that counsel is correct in that we, too, find the appeal wholly devoid of merit.
Although numerous witnesses were called by the prosecution, the testimony of defendant’s common-law wife alone was amply sufficient to sustain the conviction. Additionally, the instructions given by the court fully and fairly instructed the jury upon all material elements of the case. *704And since the record discloses no procedural errors, nothing further need be discussed.
The judgment is affirmed.
Van Dyke, P. J., and Schottky, J., concurred.